Per Curiam.
This is a suit to quiet title to certain real estate in Douglas County, formerly belonging to Jesse Applegate. Passing without notice all preliminary and incidental questions, and coming directly to the merits, it appears — 1. That the title to the forty-six acre tract of land under which plaintiffs now claim was in controversy between the same parties in the case of Dowell v. Apple-gate,*441* reported in 15 Or. 513 (16 Pac. 651), 17 Or. 299 (20 Pac. 429), and was there adjudged to belong to the défendants, and the question is therefore res adjudicate/, in this case. 2. Plaintiffs’ title to the remainder of the land depends upon the validity of a decree of the United States circuit court for the district of Oregon, rendered in the suit of B. F. Dowell v. Jesse Applegate et al., brought to set aside certain conveyances for fraud. From the record of that case in evidence, it affirmatively appears to have been a controversy wholly between citizens of this state and involving no question arising under the laws of the United States, and therefore, in our opinion, the court was without jurisdiction, and the decree is void. It follows that the decree of the court below must be affirmed.

 Note. — This case was appealed to the supreme court of the United States, and the decision is reported in 14 Sup. Ct. Rep. 611. — Reporter.